76 U.S. 315 (____)
9 Wall. 315
LYNCH ET AL.
v.
BERNAL ET AL.
Supreme Court of United States.

*320 Messrs. Ashton and G.H. Williams, for the plaintiffs in error; Mr. E.L. Goold, contra.
Mr. Justice FIELD delivered the opinion of the court.
The act of June 14th, 1860, gives to a survey and plat of land claimed under a confirmed Mexican grant, when approved by the District Court, the effect and validity of a patent of the United States. It so declares in express terms.[*] It is therefore upon the decree of confirmation, and the approved survey and plat, that the Bernals rely to recover in the present action.
To meet the case thus presented the defendants contend, 1st. That the Board of Land Commissioners had no jurisdiction to consider the claim of the plaintiffs under the grant of Figueroa, and as a consequence, that the action of the District Court, in hearing the appeal from the board, and in revising and approving the survey of the claim, was without authority and void; and 2d. That if the board had such jurisdiction, the defendants possess an older and superior title to the premises under the ordinance of the city of San Francisco, adopted in June, 1855, and the subsequent legislation of the State and of the United States respecting the same.
The objection to the jurisdiction of the board arises from *321 the fact that the premises granted consist of a lot within the limits of the pueblo or town of San Francisco as it existed at the cession of California to the United States. At that date San Francisco, as such pueblo, possessed an equitable claim to lands within the limits of four square leagues, to be assigned and measured off from the northern portion of the peninsula upon which the town is situated. The city of San Francisco succeeded to such interest, and her authorities presented the claim to the Board of Land Commissioners for confirmation; and the defendants insist that the claim of the Bernals under the grant of Figueroa should have been presented in the name of those authorities, and could in no other way have been brought under the jurisdiction of the board.
This position is founded upon the language of the 14th section of the act of Congress, but is not, in our opinion, supported by its meaning. A previous section of the act requires every person claiming lands in California by virtue of any right or title derived from the Spanish or Mexican government, to present his claim to the commissioners for examination. The 14th section qualifies this general language, and declares that the provisions of the act shall not extend to lots held under grants from any corporation or town, to which lands have been granted for the establishment of a town by the Spanish or Mexican government; nor "to any city or town, or village lot, which city, town, or village existed on the 7th of July, 1846;" and provides that the claims for such lots shall be presented by the corporate authorities of the town, or if the land upon which the town, city, or village is situated, was originally granted to an individual, shall be presented in the name of such individual.
The second clause of this section does not apply to all lots situated within the limits of a city, town, or village, which existed on the 7th of July, 1846, but only to the lots owned or claimed by such city, town, or village.
The object of the section was to give to lotholders deriving title from a common source  from the authorities of a pueblo or town, or from an individual who was originally the grantee of the land upon which the pueblo or town is *322 situated  the benefit of the examination by the board of the general title under which they hold, and relieve the commissioners from the necessity of considering a multitude of separate claims for small tracts depending upon the validity of the same original title. It intended that the corporate authorities should present under one general claim not only the interest of the city, town, or village which they represent, but also the separate interests of individuals holding under conveyances from them. The confirmation of the common title to these authorities would of course enure to the benefit of parties holding under them.
The section has no application to lots held adversely to the corporation or town by independent titles. The confirmation of a claim, whether made to corporations or individuals, could not enure to the benefit of parties holding adversely to them.
The claim of the Bernals, not being derived from the pueblo of San Francisco, or by any action of its authorities, but directly by grant from the political chief of the department, was adverse to the claim of the city. It was, therefore, properly presented to the Board of Commissioners for examination, and jurisdiction over it was rightfully taken by that tribunal.
The board having jurisdiction of the claim, its validity and title to recognition and confirmation were subjects for that tribunal's determination; and its adjudication, however erroneous, cannot be collaterally assailed on the ground that it was made upon insufficient evidence. The rule is as applicable to inferior and special tribunals as it is to those of superior or general authority, that where they have once acquired jurisdiction their subsequent proceedings cannot be collaterally questioned for mere error or irregularity. The provision of the fifteenth section of the act of March 3d, 1851, declaring that the final decrees of the commissioners, or of the District Court, and patents following them, in these California land cases, shall be conclusive between the United States and the claimants only, and shall not affect the interests of third persons, does not change the operation *323 of this general rule. Final decrees in other judicial proceedings affecting the title to property, are not conclusive except between the parties; they bind only them and their privies; they do not conclude the rights of third persons not before the court, or in any manner affect their rights. Third parties, with respect to the adjudications of the Board of Commissioners, and of the District Court, on appeal from the board, stand upon the same footing as they do with respect to other adjudications in the ordinary proceedings of courts of law.
The decree of the District Court upon the claim necessarily involved an adjudication that the grant under which it was made was valid; and the decree approving the survey settled the location and boundaries of the land. As neither of these determinations can be collaterally assailed for any matter which might have been corrected on appeal, had it been brought to the attention of the appellate court, the plaintiffs must recover unless the defendants have a superior title to the premises.
Such title they claim to possess, as we have already mentioned, under the ordinance of the city of San Francisco, passed in June, 1855, and the subsequent legislation of the State and of the United States.
Whilst the claim of the city of San Francisco to her municipal lands was pending before the District Court of the United States, on appeal from the Board of Commissioners, the ordinance of June 20th, 1855, commonly known, from the name of its reputed author, as the Van Ness ordinance, was passed. By its second section the city relinquished and granted all the title and claim which she held to the lands within her corporate limits, as defined by the charter of 1851, with certain exceptions, to the parties in the actual possession thereof, by themselves or tenants, on or before the 1st of January, 1855, provided such possession was continued up to the time of the introduction of the ordinance into the common council, or if interrupted by an intruder or trespasser, had been or might be recovered by legal proceedings.
*324 In March, 1858, the legislature of the State ratified and confirmed the ordinance; and in July, 1864, Congress passed an act by which all the right and title of the United States to the lands were granted to the city of San Francisco, for the uses specified in the ordinance.[*] The party through whom the defendants claim was in the actual possession of the premises in controversy at the time designated in the ordinance, and also on the passage of the confirmatory act of the legislature, and therefore acquired whatever right or title the city then possessed.
The claim of the city was confirmed in May, 1865, by the decree of the Circuit Court of the United States, to which court the hearing of the claim had been transferred; and subsequently, with some modifications, by the act of Congress of March 8th, 1866.[]
The position of the defendants is that by the possession of the party through whom they claim, and the operation of the Van Ness ordinance, they acquired an older and superior title to that ceded to Bernal by the grant of Figueroa. This position assumes that the city possessed a title to the promises in controversy at the time the ordinance was passed, whereas, though the city was then asserting, in the courts of the United States, her claim to four square leagues, the boundaries of the tract were not defined, nor was it known what exceptions and reservations might be made from the claim when it should be considered and finally determined. Whoever received deeds from the city, or asserted title to parcels of land under the Van Ness ordinance, whilst the claim of the city to the land was thus pending, necessarily held whatever they took subject to the final determination of the claim. Their title stood or fell with the claim.
Now, when the final decree upon the claim was made there were excepted from the tract confirmed such parcels of land as had been, by grants from lawful authority, vested in private *325 proprietorship, and had been finally confirmed to parties claiming under said grants by the tribunals of the United States, or should thereafter be finally confirmed to parties claiming thereunder by said tribunals in proceedings then pending therein for that purpose. This exception is not limited to parcels of land claimed under perfect grants, as contended by counsel, but includes all parcels claimed by private parties under grants from the authorities of the former government, the claims to which had been subjected, or might, in proceedings then pending, be subjected to the examination of the tribunals of the United States, and had been, or might be, confirmed by them. The object of the exception was to prevent any possible controversy between parties claiming under the city, and parties holding under grants adjudged valid by the tribunals of the United States, and to protect the latter from being harassed by further litigation respecting their titles. By the language, "such parcels of land as have been by lawful authority vested in private proprietorship," no more is meant than parcels of land which have been granted by lawful authority to private parties.
The exception excludes, therefore, from confirmation to the city the land granted to Bernal, and the Van Ness ordinance did not operate to pass any right or interest in the demanded premises to the party through whom the defendants claim.
As, by the doctrine of relation, the decree confirming the title of the city took effect as of the day when her petition was presented to the board in July, 1852, it is contended that the exception is to be construed as referring only to grants, which had been confirmed previous to that date, or which might subsequently be confirmed in proceedings then pending. But the position is not tenable. Such a construction is not required from any application of the doctrine of relation. That doctrine is applied only to subserve the ends of justice, and to protect parties deriving their interests from the claimant pending the proceedings for the confirmation of his title. It gives effect to the confirmation of the title *326 as of the day when the proceedings to secure such confirmation were instituted; and for that purpose only can the decree be treated as made at that time. No different interpretation is to be given to the language of the decree than would be given if the doctrine of relation had no application.[*]
JUDGMENT AFFIRMED.
NOTES
[*]  12 Stat. at Large, 34, § 5.
[*]  15 California, 627; Act to expedite the settlement of titles to lands in the State of California, § 5; 13 Stat. at Large, 333.
[]  14 Stat. at Large, 4; 13 Id. 333, § 4; Grisar v. McDowell, 6 Wallace, 377.
[*]  Jackson v. Bard, 4 Johnson, 230; Heath v. Ross, 12 Ib. 140.